         Case 2:18-cv-01290-WSS Document 15 Filed 11/20/18 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 KYKO GLOBAL, INC., a Canadian
 corporation, KYKO GLOBAL GmbH, a
 Bahamian corporation, PRITHVI
 SOLUTIONS, INC., a Delaware Corporation,             Civil Action No. 2:18-cv-01290-PJP

                Plaintiffs,
                                                       Electronically Filed
        v.

 PRITHVI INFORMATION SOLUTIONS,
 LTD, an Indian corporation, VALUE TEAM
 CORPORATION, a British Virgin Islands
 corporation, SSG CAPITAL PARTNERS I,
 L.P., a Cayman Islands Limited Partnership,
 SSG CAPITAL MANAGEMENT (HONG
 KONG) LIMITED, a private Hong Kong
 company, MADHAVI VUPPALAPATI, an
 individual, ANANDHAN JAYARAMAN, an
 Individual, SHYAM MAHESHWARI, an
 individual, IRA SYAVITRI NOOR A/K/A
 IRA NOOR VOURLOUMIS, an individual,
 DINESH GOEL, an individual, WONG
 CHING HIM a/k/a Edwin Wong, an
 individual, ANDREAS VOURLOUMIS, an
 individual, PRITHVI ASIA SOLUTIONS
 LIMITED, a Hong Kong company,

                Defendants.



                                NOTICE OF APPEARANCE

To the Clerk of this Court:

               Please kindly enter the appearance of Michael H. Ginsberg on behalf of the

following Defendants in the above-captioned matter: SSG Capital Partners I, L.P.; SSG Capital

Management (Hong Kong) Limited; Shyam Maheshwari; Ira Syavitri Noor a/k/a Ira Noor

Vourloumis; Dinesh Goel; Wong Ching Him a/k/a Edwin Wong; and Andreas Vourloumis.
        Case 2:18-cv-01290-WSS Document 15 Filed 11/20/18 Page 2 of 3




Dated: November 16, 2018                 Respectfully submitted,


                                         /s/ Michael H. Ginsberg
                                         Michael H. Ginsberg (Pa. Bar #43582)
                                         mhginsberg@jonesday.com
                                         JONES DAY
                                         500 Grant Street, Suite 4500
                                         Pittsburgh, PA 15219-2514
                                         Telephone: (412) 394-3939
                                         Facsimile: (412) 394-7959

                                         Counsel for Defendants SSG Capital
                                         Partners I, L.P., SSG Capital
                                         Management (Hong Kong) Limited,
                                         Shyam Maheshwari, Ira Syavitri Noor
                                         a/k/a Ira Noor Vourloumis, Dinesh Goel,
                                         Wong Ching Him a/k/a Edwin Wong, and
                                         Andreas Vourloumis
          Case 2:18-cv-01290-WSS Document 15 Filed 11/20/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2018, I electronically filed the foregoing with the

Clerk of Court using the Western District of Pennsylvania’s CM/ECF system which will send

notification of the filing to the following:

Joseph F. Rodkey, Jr.
FOWKES ♦ RODKEY
732 Allegheny River Blvd.
P.O. Box 173
Oakmont, PA 15139
(412) 828-2802 (Phone)
(412) 828-2588 (Fax)
jrodkey@fowkesrodkey.com




Dated: November 20, 2018                           Respectfully submitted,


                                                   /s/ Michael H. Ginsberg
                                                   Michael H. Ginsberg (Pa. Bar #43582)
                                                   John D. Goetz (Pa. Bar #47759)
                                                   Douglas Baker (Pa. Bar #318634)
                                                   JONES DAY
                                                   500 Grant Street, Suite 4500
                                                   Pittsburgh, PA 15219-2514
                                                   Telephone: (412) 394-9524
                                                   Facsimile: (412) 394-7959
                                                   Email: mhginsberg@jonesday.com
                                                   Email: jdgoetz@jonesday.com
                                                   Email: ddbaker@jonesday.com

                                                   Counsel for Defendants SSG Capital
                                                   Partners I, L.P., SSG Capital Management
                                                   (Hong Kong) Limited, Shyam
                                                   Maheshwari, Ira Syavitri Noor a/k/a Ira
                                                   Noor Vourloumis, Dinesh Goel, Wong
                                                   Ching Him a/k/a Edwin Wong, and
                                                   Andreas Vourloumis
